Title: To Benjamin Franklin from John Jay, 30 April 1781
From: Jay, John
To: Franklin, Benjamin


Dr. Sir,
Madrid 30. April 1781.
I have this Day drawn upon Mr. Grand, in favour of the Marqs. D’Yranda for 487,320 liv. Tournois at ninety Days after Date, in order to enable me to pay Bills drawn upon me by Congress which will become due next month. I have by this Days post advised Mr. Grand of this Draft, & have desired him to carry it to your Account. The enclosed is a Copy of the Marquis Acct. You will perceive from it the Money I have actually recd. the rate of Exchange, & the Charges accompaning this Transaction. The Exchange is therein fixed at 14 l.t. 14. s. per Pistole. This [is] undubtedly the current Rate of Exchange, where the Money is paid in Specie, but it is 14£ 10.s. where the Money is paid in Paper, which is the Case in the present Instance, so that we lose four Sous on every Pistole— When I signed the Bill I presumed that this Difference would have been attended to. Mr. Carmichael on receiving the Money remarked it to the Marqs. but without Effect. As prudential Considerations, as well as the Tenor of your Letter directing the mode of drawing, rendered my acquiescence unavoidable, all I can do is to state this Matter to you, & enclose a Copy of the Account.
I have the honor to be with perfect Esteem and Regard, Your Exy’s. most obedient Servant.
(signed) John Jay.
His Excelly. Dr. Franklin.
